Title: To Benjamin Franklin from Amelia Barry, 31 December 1779
From: Barry, Amelia
To: Franklin, Benjamin


Most Dear Sir,
Legn. [Leghorn] 31st. Decr 1779
One of the happiest days of my life, was that in which I was honored with your condescending favor of the 28th. ulto. for which I return you my most sincere and grateful acknowledgments. I had heared a few days ago, of the death of my revered God-mama from a Mr. Logan— I will not renew a grief which Time I hope, has abated, by saying more on so painful a subject, than that I was most sensibly affected at it:—but ’tis wrong to lament the Happy!
Your Excellency’s intelligence in regard to the object of my sollicitations for Mr. Barry, is most considerate & kind, and claims my highest gratitude; as does your instructions concerning the Lot, which I shall strictly follow. But your disinterested generosity in the affair of the profits arising from the sale of Govr. Pownall’s new edition &c of my Father’s Map, I feel, but cannot attempt to express; and indeed I have the highest sense of that Gentleman’s goodness to me, at a time when I did not believe that he recollected my ever having had an existence: I have wrote him a letter of thanks, and hope soon thro’ your means, to hear from him; and indeed my dear paternal Friend, you say true, that “any little supply will be welcome.” My circumstances condemn me to Obscurity, but it is not allowed me; nor can I lament that it is not, for the most kind & flattering notice I am honored with, from many persons, whose merit & stations render justly my Superiors:— Yet the Education of my Children (a Son & 3 Daughters,) is now become necessary; and the means for effecting it (but in the most contracted degree,) are with-held from me: Should I receive anything considerable from Govr. Pownal, I will endeavour to make it a little fund for that purpose, be my difficulties in other things, ever so great: I will not, if possible to avoid it, leave my little Flowers without Culture, should I search Heaven & Earth for the means; as every evil is to be expected, where Ignorance is suffered to take root.
Many, very many favors have I and my Parents, received from you my Dear Sir, and your Family;—once more pardon the presumption of my imploring, which is your literary Works, if not a matter of inconvenience to you to oblige me with; and your having the goodness to insert your Name in the title, as your Gift to “Your dear Child,” (sweet epithet! more delightful to me, than being called the Favorite of the first Prince on earth,) will with your Picture, which hangs before me, be a testimony of your condescending Friendship to me; and I shall in writing, enjoin my children to preserve and transmit this to their descendants, as a most sacred deposit, never to be parted with, till Virtue and Wisdom ceace to be objects of their pursuit.
I will not, after re-iterating my most grateful acknowledgments for your condescending favor, enlarge this letter further, than to beg you will permit me occasionally, to pay my devoirs to you; and indeed I shall never most revered Sir, expect a punctual correspondence on your part, only indulge me once in 3, 4 or 5 months, with a line, to inform me of your health, which with Mrs. Bache’s, (dear friend of my early years!) that of her little darlings, Govr. Franklin’s, and all you love, I pray Heaven long to continue.
The same generous indulgence which I have thro’ life, experienced from your Excelly. will I flatter myself, induce you to pardon the vanity of my wishing one scrap of my rhyming attempts to be read by you, & remain in your possession. I take the liberty to inclose the trifle; & beg you will accept my fervent wishes for your being blesst with many happy years.
With the sincerest veneration & respect I have the honor to be Sir Your Excellency’s most obliged & devoted
A. Barry
His Excelly. B. Franklin Esqr.
 Notations in different hands: A Barry Dec 31 79 / Dec. 31. 79